Citation Nr: 0902904	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently evaluated as 40 
percent disabling.

4.  Entitlement to service connection for left leg 
radiculopathy, claimed as secondary to service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  The veteran also had service in the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent evaluation for right knee 
disability; continued a 10 percent evaluation for left knee 
disability; continued a 20 percent evaluation for low back 
disability; and denied service connection for left leg 
radiculopathy.  By rating decision dated in April 2005, the 
evaluation of low back strain with degenerative changes was 
increased to 40 percent effective July 16, 2003, which was 
considered the date of claim.  

In her VA Form 9, the veteran requested a videoconference 
hearing before a member of the Board.  In January 2006, the 
RO sent a memo to the veteran's representative asking whether 
or not a video hearing in March 2006 was acceptable.  
Response submitted by the representative, on the veteran's 
behalf, indicates that the veteran was not able to 
participate in a videoconference hearing and it was requested 
that the file be sent to the Board for a decision.  As such, 
the request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(e) (2008).  

The issues of entitlement to an increased evaluation for a 
low back disability and for service connection for left leg 
radiculopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
crepitus, complaints of pain, and x-ray findings of 
osteoarthritis.  Range of motion testing does not show 
extension limited to 20 degrees or flexion limited to 15 
degrees; and objective evidence does not show recurrent 
subluxation or lateral instability.

2.  The veteran's left knee disability is manifested by 
crepitus, complaints of pain, and x-ray findings of 
osteoarthritis.  Range of motion testing does not show 
extension limited to 15 degrees or flexion limited to 30 
degrees; and objective evidence does not show recurrent 
subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for right knee degenerative joint disease are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5262 (2008).  

2.  The criteria for an evaluation greater than 10 percent 
for left knee degenerative joint disease are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his or her possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the appeal was transferred to the Board prior 
to the decisions in Dingess and Vazquez and as such, the 
notice does not take the form prescribed in those cases.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letter 
dated in September 2004, prior to the initial rating 
decision, notified the veteran of the evidence necessary to 
substantiate her claims for increased evaluations.  
Specifically, that she may submit evidence showing that her 
service-connected right and left knee conditions had gotten 
worse.  She was advised that she may submit medical evidence 
or statements from other individuals who were able to 
describe the manner in which her disability has worsened.  
The veteran was advised of the information and evidence that 
VA would obtain and of the information and evidence she was 
responsible for obtaining.  She was also asked to provide any 
evidence in her possession that pertained to her claims.  
This information was again provided in a letter dated in 
January 2005.  The April 2005 SOC advised the veteran of the 
relevant regulations, to include the applicable rating 
criteria for degenerative arthritis of the knees.  The 
veteran has been given an opportunity to describe how her 
disability affects her daily life and employment on VA 
examinations and has provided various statements in support 
of her claim.  A review of the record indicates the veteran 
has had ample opportunity to meaningfully participate in the 
adjudicative claims process and that, based on the 
information she received, a reasonable person would have 
known how to substantiate the claim for a higher rating.  
Therefore, any errors or deficiencies regarding notice are 
considered harmless.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records, VA medical center (VAMC) records, Social 
Security Administration (SSA) records, and various private 
medical records.  The veteran has not identified additional 
records that need to be obtained.  

The veteran was provided VA examinations pertaining to her 
knees in September 2004 and February 2005.  In the October 
2008 Informal Hearing Presentation, the veteran's 
representative argued that the examinations were inadequate 
because they did not address functional impairment and also 
that the examinations were out of date.  On review, the 
September 2004 and February 2005 examinations did discuss 
whether there was pain on motion and other factors pertaining 
to functional impairment.  The Board has reviewed these 
examinations and finds that they contain adequate information 
for evaluating the veteran's service-connected knee 
disabilities.  

Regarding the contention that the examinations are not 
sufficiently current, the Board acknowledges that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Although the 
veteran's representative argued that the veteran contends 
that her bilateral knee disabilities have worsened, the 
record does not contain objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected knee disabilities since she was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The Board 
notes that statements submitted by the veteran since the last 
examination pertain to her back.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  On review, the Board 
finds that the examinations in this case are adequate upon 
which to base a decision.

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection for right knee disability was originally 
granted in February 1992 and a 20 percent evaluation was 
assigned under Diagnostic Codes 5010-5257 effective July 8, 
1991.  In October 1994, the evaluation was reduced to 10 
percent.  Rating decision dated in November 1996 restored the 
20 percent evaluation.  Rating decision dated in March 1999 
granted service connection for a left knee disability (10 
percent effective June 11, 1998), and also continued the 20 
percent evaluation for right knee disability.  In September 
2004, the veteran submitted a statement, which was apparently 
construed as a claim for increase.  

The veteran essentially contends that the currently assigned 
evaluations do not adequately reflect the severity of her 
bilateral knee disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

On review, the RO most recently evaluated the veteran's right 
and left knee disabilities pursuant to Diagnostic Codes 5010-
5260.  Traumatic arthritis, substantiated by x-rays findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

On VA examination in September 2004, the veteran complained 
of bilateral knee pain, left greater than right with 
effusions, some redness, heat, marked swelling, stiffness, 
and give-way.  She denied locking.  The knee pains are 
aggravated on traversing stairs and bending.  She indicated 
she could only walk a maximum of 2 blocks before developing 
increased knee pain, described as soreness.  She claimed to 
use a cane on occasion but none was present on examination.  
She reported using ibuprofen 600 mg 2 to 3 times per day, 
which improved joint pains.  The examiner noted that 
according to VA records, the ibuprofen prescription was last 
filled in April 2004, which would have given her enough 
ibuprofen to last until July at that dosage.  Examination of 
the right knee showed maximum flexion of 130 degrees with no 
complaints of pain.  Examination of the left knee showed 
maximum flexion to 131 degrees with no complaints of pain.  
The veteran showed no fatigability or incoordination on 
repetitive movement of the knees and post exercise range of 
motion was 118 degrees of flexion on the right and 125 
degrees on the left.  

On VA examination in February 2005, the veteran reported that 
her right knee will crack and creak and she does not have 
much strength in it.  She indicated that the knee hurts when 
she walks, but not always.  She reported that sometimes she 
has to sit down due to pain.  She reported that her left knee 
will occasionally ache and hurt, but much less so than the 
right knee and it never swells.  She indicated the left leg 
was limited primarily by sciatica.  On physical examination, 
there was no swelling, redness, joint effusion, or tenderness 
to palpation.  The veteran complained of pain on range of 
motion testing.  The Board acknowledges that range of motion 
of the knees was not noted in terms of degrees.  However, the 
findings expressed by the examiner clearly showed full range 
of motion.  See 38 C.F.R. § 4.71, Plate II (2008).  That is, 
both knees could be straightened fully (0 degrees extension) 
and the back of the lower leg could be pressed against the 
back of the upper thigh (which exceeds 140 degrees flexion).  
There was notable crepitus (moderate to severe) in the right 
knee and less (mild to moderate) crepitus in the left knee.  
There was less pain associated with range of motion testing 
on the left, although some pain was present.  X-rays of the 
right knee showed moderately severe tricompartmental 
osteoarthritis with exuberant osteophyte formation.  Overall 
bone density was normal and no joint effusion was seen.  X-
rays of the left knee showed moderately severe 
tricompartmental osteoarthritis with osteophytes, no joint 
erosions, and no joint effusions.

On review, the criteria for an evaluation greater than 20 
percent for the right knee or 10 percent for the left knee 
based on limitation of motion are not met.  Medical evidence 
of record does not show extension limited to 20 degrees or 
flexion limited to 15 degrees on the right; or extension 
limited to 15 degrees or flexion limited to 30 degrees on the 
left.  Additionally, objective findings do not support a 
greater evaluation based on functional impairment due to pain 
on motion or other factors in either knee.  In this regard, 
the Board notes that despite the veteran's complaints of 
pain, range of motion does not appear significantly limited.  
Additionally, there are no findings of swelling, 
fatigability, incoordination, or other factors productive of 
significant functional impairment.  Staged ratings are not 
for application.  See Hart, supra.

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004); 38 C.F.R. § 4.14 (2008).  In this case, the veteran 
does not have compensable limitation of motion in either 
flexion or extension in either knee and the currently 
assigned evaluations appear to be based on x-ray findings and 
complaints of pain.  To assign separate compensable 
evaluations for both extension and flexion based solely on 
painful motion would constitute pyramiding.  See 38 C.F.R. § 
4.14 (2008).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  

The Board has considered whether the veteran is entitled to a 
separate evaluation in either knee for instability under 
Diagnostic Code 5257.  On examination in September 2004, no 
ligamentous laxity was appreciated and McMurray's sign was 
negative bilaterally.  Examination in February 2005 noted no 
lateral instability or anterior/posterior instability.  There 
was no pain associated with instability testing.  Therefore, 
the Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted in either knee.  

The Board has also considered entitlement to increased 
evaluations under Diagnostic Codes 5256 (ankylosis); 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint), and 5262 
(impairment of the tibia and fibula).  There is no medical 
evidence of ankylosis in the knee joints, dislocated 
cartilage, or impairment of the tibia and fibula.  
Consequently, these codes are not for application.  

Finally, the Board has also considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges 
the veteran's September 2004 statement wherein she indicated 
that due to her problems, she could not continue her 
profession or hold any job.  The veteran was determined 
disabled by SSA beginning in August 1998 based on a primary 
diagnosis of osteoarthrosis and allied disorders and a 
secondary diagnosis of status post neoplasm of the ovary and 
other uterine adnexa.  Review of these records shows that the 
veteran alleged disability due to ovarian cancer and 
degenerative disc disease, back problem.  The Board also 
acknowledges that vocational rehabilitation determined that 
in view of the multiplicity of the veteran's service-
connected and nonservice-connected impairment, she was 
infeasible for achievement of vocational goals.  The State 
vocational rehabilitation also closed her case, finding that 
she was not physically able to work.  Such determinations, 
however, were clearly based on the overall impairment 
resulting from multiple service-connected and nonservice-
connected disabilities.  With respect to her knee 
disabilities alone, however, repeated VA examination has not 
revealed a degree of disability that results in frequent 
periods of hospitalization, causes marked interference with 
employment, or otherwise renders impractical application of 
regular schedular standards.  Therefore, the Board finds that 
referral for extraschedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation greater than 20 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to an evaluation greater than 10 percent for 
degenerative joint disease of the left knee is denied.  


REMAND

The veteran contends that a higher evaluation is warranted 
for service-connected low back disability and also that 
service connection (or a separate compensable evaluation) is 
warranted for left leg radiculopathy associated with her low 
back disability.  The Board notes that under the current 
rating criteria pertaining to disability of the spine, 
associated objective neurological abnormalities are to be 
separately evaluated.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2008).  

On review, it is unclear whether the veteran currently has a 
confirmed diagnosis of radiculopathy.  The veteran underwent 
nerve conduction studies in February 2003.  Impression was 
nonspecific denervation of the left anterior tibialis 
anterior.  Electrodiagnostic criteria for a lumbosacral 
radiculopathy were not met.  Clinical correlation was 
advised.  VA examination in January 2004 noted numbness of 
the left lower extremity and of the right hip, without 
clinical or radiographical evidence to make a more definitive 
diagnosis.  The veteran subsequently underwent an MRI of the 
lumbar spine.  A diagnosis of radiculopathy was not noted.  
In May 2004, the veteran's VA provider added neurontin for 
leg pain.  The veteran most recently underwent an examination 
in February 2005.  She reported that the pain was located 
primarily in her lower back with occasional radiations down 
her left leg.  Notwithstanding the veteran's complaints, the 
examiner did not comment as to whether there were any 
objective neurological abnormalities associated with the 
veteran's low back disability and findings related to the 
lower extremity (other than the knees) were not noted.  On 
review, the Board finds that additional examination is 
required.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The issue regarding the evaluation of the veteran's low back 
disability is deferred as the examination to determine 
whether the veteran has associated radiculopathy is likely to 
contain relevant findings pertaining to the back.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate VA examination 
to determine whether the veteran 
currently has left leg radiculopathy 
associated with service-connected low 
back disability.  The VA spine and 
neurological worksheets should be 
completed.  Necessary diagnostic tests, 
if any, should be conducted.  The 
claims file must be available for 
review and the examiner should state 
that it has been reviewed.

If the veteran is diagnosed with lower 
extremity radiculopathy, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
associated with her service-connected 
low back disability.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility".  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to an increased evaluation for low back 
strain with degenerative changes; and 
service connection for left leg 
radiculopathy.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


